KAROHL, Judge.
Rickie Lee Rail appeals after a dismissal of his untimely Rule 24.035 motion for post conviction relief without an evidentiary hearing.
Rail contends the time constraints under Rule 24.035 are unconstitutional and deprive him of due process. He acknowledges he was delivered to the Department of Corrections on August 26, 1994, to serve his sentences for burglary and stealing. The Rule 24.035 motion was filed on December 7,1994.
A movant has ninety days after being delivered to the Department of Corrections to file a motion to vacate, set aside or correct the judgment or sentence. Rule 24.035(b). Failure to timely file constitutes a complete waiver. Rule 24.035(b). Time limitations for filing post conviction relief have been upheld as mandatory and constitutional. Day v. State, 770 S.W.2d 692, 696 (Mo. banc 1989). The time limitations do not violate a movant’s right to due process. Kendrick v. State, 804 S.W.2d 386, 387 (Mo.App.1991).
We affirm.
REINHARD, P.J., and CRANDALL, J., concur.